UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-4157



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


AMEER G. MIKHAIL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
03-407)


Submitted:   April 28, 2004                 Decided:   June 29, 2004


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ameer G. Mikhail, Appellant Pro Se. Michael Clayton Hanlon, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Ameer G. Mikhail appeals the district court’s order

affirming the magistrate judge’s finding of guilt for a traffic

violation.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         See United States v. Mikhail, No. CR-03-407 (D.

Md. Feb. 10, 2004).            We dispense with oral argument because the

facts    and    legal   contentions     are     adequately   presented    in   the

materials      before    the    court   and     argument   would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                        - 2 -